887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LUTTENBERGER ROOFING AND SHEET METAL COMPANY, Plaintiff-Appellee,v.HELICAL DYNAMICS, INC., Defendant-Appellant.
No. 88-3600.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1989.

Before MERRITT, Chief Judge, KRUPANSKY, Circuit Judge, and DOUGLAS W. HILLMAN, Chief District Judge.*
PER CURIAM.


1
Defendant-appellant, Helical Dynamics Inc., (Helical), has appealed from the magistrate's final judgment,1 rendered subsequent to a bench trial, in favor of plaintiff-appellee, Luttenberger Roofing and Sheet Metal Company (Luttenberger), in this breach of contract action.


2
Upon review of Helical's assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that the magistrates findings of fact and conclusions of law were correct.  Accordingly, for the reasons stated in the magistrate's memoranda and orders dated May 18, 1988 and June 29, 1988, the judgment of the magistrate is AFFIRMED in its entirety.



*
 The Honorable Douglas W. Hillman, Chief District Judge for the United States District Court for the Western District of Michigan, sitting by designation


1
 Pursuant to 28 U.S.C. Sec. 636(c), the magistrate conducted the trial with the consent of the parties